Citation Nr: 0804869	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  96-39 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from August and September 1995 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In October 1996, 
the veteran's claims folder was transferred to the VA RO in 
St. Petersburg, Florida. Then, in August 1997, the claims 
folder was again transferred back to the VA RO in Atlanta, 
Georgia.

The veteran requested and was scheduled for a hearing on 
appeal before a Veterans Law Judge at the RO (Travel Board 
hearing) in May 1997 and in January 1998. However, he failed 
to appear for both of the Travel Board hearings.  The 
appellant has neither given good cause for failure to appear 
nor asked that the hearing be rescheduled; therefore, the 
hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704 (2007).

In April 1998 and November 2003, the Board remanded the issue 
of service connection for residuals of a right knee injury to 
the Agency of Original Jurisdiction (AOJ) for additional 
development.  It was returned to the Board and in an August 
2007 decision, the Board reopened and denied the veteran's 
claim for entitlement to service connection for residuals of 
a right knee injury.  

The appellant appealed the Board decision to deny service 
connection for residuals of a right knee injury to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2007 Order, the Court vacated the Board's decision 
and remanded the appeal for further development consistent 
with instructions in a December 2007 Joint Motion for Remand 
(Joint Remand).

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Court, in its December 2007 Order, granted the Joint 
Remand vacating the Board's August 2007 decision because the 
Board's statement of reasons or bases was inadequate for 
judicial review.  The Board rejected medical opinions, 
concluding they were based on the appellant's self reported 
history because his service medical records did not reveal 
treatment for any knee trauma during service.  As indicated 
in the Joint Remand, the Board did not evaluate the 
credibility of the appellant's lay statements that he injured 
his knee in an in-service motorcycle accident.  The appellant 
contends that he has residuals of this in-service incident 
that should be service-connected.
 
Service medical records show that the veteran was found to be 
normal upon enlistment. An October 8, 1977 emergency room 
report from Fort Hood, Texas, showed that the veteran was 
treated for nose and hand injuries related to a motorcycle 
accident.  The veteran did not complain of or receive 
treatment for a right knee injury related to this motorcycle 
accident.  There were no service medical records which 
reflected treatment for or a diagnosis of a knee injury.  His 
separation examination report dated in December 1979 showed 
no complaints of knee injury. The veteran was found to be 
clinically normal upon discharge.

In May 1980, a month after his discharge from service, the 
veteran filed for service connection for a right knee injury. 
A July 1980 VA general medical examination report showed the 
veteran reported having injured his right knee in a 
motorcycle accident.  On physical examination, there was no 
visible swelling or deformity of the right joint.  The tibial 
tuberosity and infrapatellar bursa were mildly protruding and 
painful on palpation.  However, there was no pain, clicks or 
crepitation during range of motion examinations and no 
lateral instability or sign of injury on ligaments or 
meniscus.  Based on the veteran's reported history, the VA 
examiner diagnosed the veteran with asymptomatic residuals of 
a right knee injury. No claims file was present for the 
examiner's review.

An August 1995 VA orthopedic examination of the veteran's 
right knee reflects his reports that he injured his right 
knee when he fell while stationed in Hawaii in 1979. Again, 
no claims file was reviewed.  Examination of the right knee 
revealed a prominence that was suggestive of Osgood-
Schlatter's disease.  The examiner also found that there may 
have been some ongoing chondromalacia patella.
 
February 2005 VA treatment records show that the veteran fell 
and broke his right leg in January 2005.  He also complained 
of ongoing pain in his right knee.  X-rays were taken of the 
veteran's right knee and showed normal bones and joints.  
There was hypertrophied tibial tuberosity corresponding to 
the attachment of patellar ligament, a developmental variant.  
There was also minimal focal pretibial soft tissue 
calcificattion in the region.

A February 2005 VA physician from the urgent care clinic 
submitted a hand written statement regarding the veteran's 
right knee disorder in which he stated that the "actual 
duration of this condition is unknown but the patient states 
it has been a problem since accident in 1979.  The patient 
has pain and decreased mobility due to same."  In April 2005, 
another VA physician submitted a hand- written letter stating 
that the veteran's knee pain was related to his motorcycle 
accident in service.  

Lastly, private medical records from an internal and 
pediatrics practice, in September 2006, contain the first 
diagnosis of right knee arthritis.  The treatment records 
fail to provide any nexus opinions linking the veteran's 
right knee arthritis to service.
 
The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

The Board notes that the service medical records that are 
contained in the claims file include the veteran's enlistment 
and separation examination reports, dental and immunization 
records, and other treatment records to include that for a 
hand and nose injury related to a motorcycle accident.  These 
service medical records appear to be complete.  However, as 
the veteran indicated he injured his knee in the motorcycle 
accident while serving at Fort Hood, Texas and also in a fall 
while serving in Hawaii, the Board notes that the AOJ made a 
request for information in March 1981, which resulted in a 
negative response.  Then the AOJ made requests to Fort Hood, 
Texas for information in July 2004 and June 2005 to the U.S. 
Army Health Clinic in Schofield Barracks, Hawaii.  A negative 
response was received in August 2005 from the Army Health 
Clinic.  The AOJ further attempted to verify and obtain any 
service medical records regarding the veteran's claimed right 
knee injury.  Negative responses from the National Personnel 
Records Center (NPRC) were received in December 2002, May 
2005, and July 2006.  The Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence which 
might be relevant to the veteran's claim for service 
connection for a right knee injury.
 
The appellant is seeking service connection for residuals of 
an in-service right knee injury.  The Board finds that, in 
order to best fulfill the duty to assist, the veteran should 
be afforded an examination to ascertain the current diagnosis 
of the residuals of his in-service right knee trauma, and, to 
the extent possible, the etiology of his current right knee 
condition, to include whether it is likely that it is a 
result of the in-service trauma that the veteran has 
described.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the appellant to be afforded an 
orthopedic examination to ascertain the 
current diagnosis of the appellant's 
right knee condition, and whether the 
appellant's current right knee condition 
is etiologically related to his active 
duty, to include if it is likely that the 
veteran's current right knee condition is 
a result of the in-service incident 
described by the veteran.  All indicated 
tests or studies deemed necessary for 
accurate assessments should be done.  The 
claims file, the Joint Remand and this 
remand must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to (1) the current diagnosis of the 
appellant's right knee condition, (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
appellant's current right knee condition 
is etiologically related to his active 
duty, to include whether it is reasonable 
that the current condition would be the 
result of the in-service incident 
described by the veteran as related to a 
motorcycle accident.    

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R.
 § 3.655 (2007).  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  The appellant 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


